Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 19, 2018, by and among (a) SandRidge Energy, Inc. a Delaware corporation
(the “Company”), (b) Carl C. Icahn, Icahn Partners LP, Icahn Partners Master
Fund LP, Icahn Enterprises G.P. Inc., Icahn Enterprises Holdings L.P., IPH GP
LLC, Icahn Capital L.P., Icahn Onshore LP, Icahn Offshore LP, Beckton Corp.,
High River Limited Partnership, Hopper Investments LLC, and Barberry Corp.
(collectively, the “Icahn Group”) , and (c) Bob Alexander, Sylvia K. Barnes,
Jonathan Christodoro, William M. Griffin, Jr., John “Jack” Lipinski and Randolph
Read (the “Continuing Nominees”). The Company, the Icahn Group and the
Continuing Nominees are each referred to herein as a “Party” and collectively,
as the “Parties.”

RECITALS

WHEREAS, the Board of Directors of the Company (the “Board”) previously
nominated Sylvia K. Barnes, Kenneth H. Beer, Michael L. Bennett, William M.
Griffin, Jr. and David J. Kornder for election to the Board at the Company’s
2018 Annual Meeting of Shareholders (the “2018 Annual Meeting”);

WHEREAS, the Icahn Group nominated Bob Alexander, Jonathan Christodoro, Nancy
Dunlap, Jonathan Frates, Nicholas Graziano, John “Jack” Lipinski, and Randolph
Read for election to the Board at the 2018 Annual Meeting;

WHEREAS, the Company and the Icahn Group have determined to come to an agreement
with respect to the ultimate composition of the Board and certain other matters,
as provided in this Agreement;

WHEREAS, in connection therewith, each of Kenneth H. Beer, Michael L. Bennett,
Nancy Dunlap, Jonathan Frates, Nicholas Graziano and David J. Kornder (the
“Withdrawing Nominees”) have determined to withdraw, among other things, their
consent to be nominated to the Board at the 2018 Annual Meeting;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.    Board Composition and Related Matters. As promptly as practicable after
(but no later than the day immediately following) the certification by the
independent inspector of elections in connection with the 2018 Annual Meeting
(the “Election Certification”) and their appointment to the Board, the
Continuing Nominees shall take all necessary actions to (a) fix the size of the
Board at eight (8) directors and (b) appoint to the Board each of Jonathan
Frates and David J. Kornder, each of whom has consented to serve as a director
to serve a term expiring at the close of the Company’s 2019 Annual Meeting or
until his or her successor is duly elected to the vacancies on the Board.

 

1



--------------------------------------------------------------------------------

2.    Director Compensation Matters & Outside Professional Fees.

(a)    The Company represents and warrants that each Withdrawing Nominee who is
an incumbent member of the Board is not entitled to any compensation from the
Company other than as has been disclosed prior to the date of this Agreement in
the Company’s filings with the United States Securities and Exchange Commission
(including any exhibits), understanding that the 2018 director compensation
program remains unchanged from the director compensation program initiated
following the 2017 Annual Meeting, as described in the Company’s proxy statement
for the 2018 Annual Meeting, and the Company agrees not to authorize, approve or
agree to provide any compensation to the Withdrawing Nominees who are incumbent
members of the Board other than has been disclosed prior to the date of this
Agreement in the Company’s filings with the United States Securities and
Exchange Commission (including any exhibits). The withdrawal from nomination at
the 2018 Annual Meeting by the Withdrawing Nominees who are incumbent members of
the Board shall not be deemed to be a Termination of Directorship prior to the
consummation of a Change in Control within the meaning of the outstanding
restricted stock awards held by such individuals. The Withdrawing Nominees shall
be Third Party beneficiaries of this Section 2(a).

(b)    The Company agrees not to pay or agree to pay, nor to authorize or
approve the payment of, any professional fees or expenses of advisors to the
Company that were incurred in connection with the proxy contest related to the
2018 Annual Meeting and were unpaid or unbilled as of the date of this Agreement
unless or until such fees or expenses have been reviewed by the Board, as
constituted after giving effect to Section 1 hereof.

3.    Non-Release. Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement shall constitute a release, settlement, acquittal
and/or discharge of any claims or causes of action of any Party or any
Withdrawing Nominee against any Other Party or any Withdrawing Nominee or any
agent, representative, advisor, consultant or attorney of any Other Party or any
Withdrawing Nominee.

4.    Public Announcements. No earlier than 6:30 p.m., New York City time, on
the date hereof, the Company shall announce this Agreement and the material
terms hereof by means of a press release in the form attached hereto as Exhibit
A (the “Press Release”). The Company shall not make any public announcement or
statement that contradicts or disagrees with the statements made in the Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the Icahn Group. The Company acknowledges that the
Icahn Group intends to file this Agreement as an exhibit to its Schedule 13D
pursuant to an amendment.

5.    Compliance with Securities Laws. Each member of the Icahn Group
acknowledges that the U.S. securities laws generally prohibit any person who has
received from an issuer material, non-public information concerning such issuer
from purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

2



--------------------------------------------------------------------------------

6.    Affiliates. Each member of the Icahn Group shall cause its controlled
Affiliates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate. A breach of
this Agreement by a controlled Affiliate of any member of the Icahn Group, if
such controlled Affiliate is not a Party, shall be deemed to occur if such
controlled Affiliate engages in conduct that would constitute a breach of this
Agreement if such controlled Affiliate was a Party to the same extent as a
member of the Icahn Group.

7.    Representations and Warranties.

(a)    Each of the Continuing Nominees represents and warrants that he or she is
sui juris and of full capacity. In addition, each Continuing Nominee represents
and warrants that it has full power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and that this Agreement has been
duly and validly executed and delivered by such Continuing Nominee, constitutes
a valid and binding obligation and agreement of such Continuing Nominee and is
enforceable against such Continuing Nominee in accordance with its terms.

(b)    Each member of the Icahn Group represents and warrants that it has full
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and to consummate the transactions contemplated hereby, and
that this Agreement has been duly and validly executed and delivered by each
member of the Icahn Group, constitutes a valid and binding obligation and
agreement of each member of the Icahn Group and is enforceable against each
member of the Icahn Group in accordance with its terms.

(c)    The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

8.    Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby as well as the proxy contest
related to the 2018 Annual Meeting.

9.    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; (c) one day

 

3



--------------------------------------------------------------------------------

after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:

 

If to the Company:

 

SandRidge Energy, Inc.

123 Robert S. Kerr

Oklahoma City, OK 73112

Attention: Philip T. Warman

  

with copies (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, NY 10103-0040

Attention: Steve Gill and Lawrence Elbaum

If to the Icahn Group:

 

Icahn Associates Holdings LLC

767 Fifth Avenue, 47th Floor

New York, NY 10153

Email: KCozza@sfire.com

Attention:    Keith Cozza

  

with a copy (which shall not constitute notice) to:

 

Icahn Associates Holdings LLC

767 Fifth Avenue, 47th Floor

New York, NY 10153

Email: JLynn@sfire.com

            LPastor@sfire.com

Attention:    Jesse Lynn

                    Louie Pastor

10.    Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles. The Parties agree that exclusive jurisdiction and
venue for any Legal Proceeding arising out of or related to this Agreement shall
exclusively lie in the United States District Court for the District of
Delaware, or, if such Court does not have subject matter jurisdiction, to the
state courts of Delaware located in Wilmington, Delaware, and any appellate
court from any such Federal or state courts. Each Party waives any objection it
may now or hereafter have to the laying of venue of any such Legal Proceeding,
and irrevocably submits to personal jurisdiction in any such court in any such
Legal Proceeding and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any court that any such Legal Proceeding brought
in any such court has been brought in any inconvenient forum. Each Party
consents to accept service of process in any such Legal Proceeding by service of
a copy thereof upon its registered agent in the State of Delaware, with a copy
delivered to it by certified or registered mail, postage prepaid, return receipt
requested, addressed to it at the address set forth in Section 9. Nothing
contained herein shall be deemed to affect the right of any Party to serve
process in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT.

11.    Specific Performance. Each Party acknowledges and agrees that immediate
and irreparable injury and harm to one or more of the Other Parties would occur
in the event any provision of this Agreement was not performed in accordance
with such

 

4



--------------------------------------------------------------------------------

provision’s specific terms or was otherwise breached or threatened to be
breached and that such injury and harm would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that each Party (the “Moving Party”) shall be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the Other Parties hereto shall not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This
Section 11 shall not be the exclusive remedy for any violation of this
Agreement.

12.    Certain Definitions and Interpretations. As used in this Agreement:
(a) the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any person or
entity referred to in this Agreement; (b) the term “Annual Meeting” means each
annual meeting of shareholders of the Company and any adjournment, postponement,
reschedulings or continuations thereof; (c) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (d) the terms “ “person” and “proxy” (and any plurals
thereof) have the meanings ascribed to such terms under the Exchange Act;
(e) the term “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in the State of New York are authorized or
obligated to be closed by applicable law; (f) “Legal Process” means any oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar processes issued by a court or other
governmental body of competent jurisdiction; (g) the term “Other Party” means
(i) in the case of the Company, any member of the Icahn Group, and (ii) in the
case of any member of the Icahn Group, the Company; (h) the term
“Representatives” means a person’s Affiliates and Associates and its and their
respective directors, officers, employees, partners, members, managers,
consultants, legal or other advisors, agents and other representatives; (i) the
term “SEC” means the U.S. Securities and Exchange Commission; and (j) the term
“Third Party” refers to any person that is not a Party, a member of the Board, a
director or officer of the Company, or legal counsel to any Party. In this
Agreement, unless a clear contrary intention appears, (i) the word “including”
(in its various forms) means “including, without limitation;” (ii) the words
“hereunder,” “hereof,” “hereto” and words of similar import are references in
this Agreement as a whole and not to any particular provision of this Agreement;
(iii) the word “or” is not exclusive; and (iv) references to “Sections” in this
Agreement are references to Sections of this Agreement unless otherwise
indicated.

13.    Miscellaneous.

(a)    This Agreement contains the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof and thereof.

 

5



--------------------------------------------------------------------------------

(b)    This Agreement shall not be assignable by operation of law or otherwise
by a Party without the consent of the Other Party. Subject to the foregoing
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.

(c)    Neither the failure nor any delay by a Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

(d)    If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

(e)    Any amendment or modification of the terms and conditions set forth
herein or any waiver of such terms and conditions must be agreed to in a writing
signed by each Party.

(f)    This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall have the same effect as physical delivery of the
paper document bearing the original signature.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.

SANDRIDGE ENERGY, INC.

 

By:  

/s/ William M. Griffin, Jr.

Name:   William M. Griffin, Jr. Title:   Chief Executive Officer

[SIGNATURE PAGE TO SETTLEMENT AGREEEMENT]



--------------------------------------------------------------------------------

SYLVIA K. BARNES

 

/s/ Sylvia K. Barnes

Sylvia K. Barnes

WILLIAM M. GRIFFIN, JR.

 

/s/ William M. Griffin, Jr.

William M. Griffin, Jr.

[SIGNATURE PAGE TO SETTLEMENT AGREEEMENT]



--------------------------------------------------------------------------------

ICAHN PARTNERS MASTER FUND LP

ICAHN OFFSHORE LP

ICAHN PARTNERS LP

ICAHN ONSHORE LP

BECKTON CORP.

HOPPER INVESTMENTS LLC

BARBERRY CORP.

HIGH RIVER LIMITED PARTNERSHIP

By: Hopper Investments LLC, general partner

By: Barberry Corp.

 

  By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory

ICAHN CAPITAL LP

By: IPH GP LLC, its general partner

By: Icahn Enterprises Holdings L.P., its sole member

By: Icahn Enterprises G.P. Inc., its general partner

IPH GP LLC

By: Icahn Enterprises Holdings L.P., its sole member

By: Icahn Enterprises G.P. Inc., its general partner

ICAHN ENTERPRISES HOLDINGS L.P.

By: Icahn Enterprises G.P. Inc., its general partner

ICAHN ENTERPRISES G.P. INC.

 

By:  

/s/ SungHwan Cho

Name:   SungHwan Cho Title:   Chief Financial Officer

CARL C. ICAHN

 

/s/ Carl C. Icahn

CARL C. ICAHN

[SIGNATURE PAGE TO SETTLEMENT AGREEEMENT]



--------------------------------------------------------------------------------

JONATHAN CHRISTODORO

 

/s/ Jonathan Christodoro

Jonathan Christodoro

JOHN “JACK” LIPINSKI

 

/s/ John “Jack” Lipinski

John “Jack” Lipinski

BOB G. ALEXANDER

 

/s/ Bob G. Alexander

Bob G. Alexander

RANDOLPH C. READ

 

/s/ Randolph C. Read

Randolph C. Read

[SIGNATURE PAGE TO SETTLEMENT AGREEEMENT]



--------------------------------------------------------------------------------

Exhibit A

Press Release

[See attached]



--------------------------------------------------------------------------------

LOGO [g613096img1.jpg]

SandRidge Energy Announces Preliminary Voting Results of 2018 Annual Meeting and
Reaches Agreement with Icahn Capital Regarding Board Composition

Board Expanded to Eight Directors

OKLAHOMA CITY, June 19, 2018 — SandRidge Energy, Inc. (“SandRidge” or the
“Company”) (NYSE: SD) today announced that, based on preliminary voting results
at today’s 2018 Annual Meeting, Sylvia K. Barnes and William M. Griffin have
been re-elected and Robert Alexander, Jonathan Christodoro, John J. “Jack”
Lipinski, and Randolph C. Read, nominees who were put forth by Icahn Capital
(“Icahn”), were elected to the SandRidge Board. The results for the seventh seat
on the Board were too close to call as of the close of the polls.

As part of a settlement agreement, the remaining nominees for election to the
Board withdrew their nominations following the closing of the polls. In
addition, the six newly-elected Directors have agreed to expand the Board by one
seat to eight, and agreed to appoint Jonathan Frates and David Kornder to the
remaining seats. As a result, the newly constituted SandRidge Board will consist
of three incumbent Directors and five Icahn nominees: Robert Alexander, Sylvia
K. Barnes, Jonathan Christodoro, Jonathan Frates, William M. Griffin, David
Kornder, John J. “Jack” Lipinski, and Randolph C. Read.

SandRidge issued the following statement:

“We are pleased to have reached this agreement with Icahn and welcome our new
directors to the Board. We look forward to working together in a constructive
manner as we execute our plan and continue our strategic review process to
maximize value for all SandRidge shareholders. The last several months have
presented numerous challenges for our employees and we want to thank our team
for their ongoing commitment and dedication. We would also like to thank our
departing directors for their service and contributions to the Company.”

SandRidge also noted that the preliminary voting results indicate that
shareholders voted against the continuation of the Short-Term Rights Plan and
the non-binding proposal related to compensation of the Company’s named
executive officers. Shareholders voted to appoint PricewaterhouseCoopers LLP
(“PwC”) as the Company’s independent registered public accounting firm for the
fiscal year ending December 31, 2018.

The voting outcomes are considered preliminary until the final results are
tabulated and certified by the independent inspector of elections. The final
results will be reported on a Form 8-K that will be filed with the Securities
and Exchange Commission (SEC) in due course and available at the SEC’s website
at www.sec.gov.

About SandRidge Energy, Inc.

SandRidge Energy, Inc. (NYSE: SD) is an oil and natural gas exploration and
production company headquartered in Oklahoma City, Oklahoma with its principal
focus on developing high-return, growth oriented projects in Oklahoma and
Colorado. The majority of the Company’s production is generated from the
Mississippi Lime formation in Oklahoma and Kansas. Development activity is
currently focused on the Meramec formation in the NW STACK Play in Oklahoma and
multiple oil rich Niobrara benches in the North Park Basin in Colorado.

Cautionary Statement Regarding Forward-Looking Statements

This communication contains forward-looking statements concerning our
expectations for future performance, including statements regarding the
exploration of strategic alternatives, the pursuit of options that maximize
shareholder value and the consideration of candidates for nomination to
SandRidge’s Board of Directors. These “forward-looking statements” are based on
currently available information, operating plans and projections about future
events and trends. They inherently involve risks and uncertainties that could
cause actual results to differ materially from those predicted in such forward



--------------------------------------------------------------------------------

LOGO [g613096img1.jpg]

 

looking statements. Such risks and uncertainties include, but are not limited
to: uncertain outcome, impact, effects and results of SandRidge’s exploration of
strategic alternatives; and any changes in general economic or industry specific
conditions. SandRidge cautions that the foregoing list of factors is not
exclusive. Additional information concerning these and other risk factors is
contained in SandRidge’s public filings with the SEC, which are available at the
SEC’s website, http://www.sec.gov. Each forward-looking statement speaks only as
of the date of the particular statement, and SandRidge undertakes no obligation
to publicly update any of these forward-looking statements to reflect events or
circumstances that may arise after the date hereof.

Investor Contact:

Johna Robinson

Investor Relations

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102

+1 (405) 429-5515

MacKenzie Partners, Inc.

Dan Burch, +1 (212) 929-5748, dburch@mackenziepartners.com

Paul Schulman, +1 (212) 929-5364, pschulman@mackenziepartners.com

Media Contact:

SVC

Bryan Locke, +1 (312) 895-4700, blocke@sardverb.com